Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on June 8,
2020 by and between Autoliv Inc., a Delaware corporation (the “Company”), and
Kevin Fox, (the “Executive”), to be effective as of the Effective Date, as
defined in Section 1.  References herein to the “Company” shall, as applicable,
be deemed to include the Company’s affiliates.

BACKGROUND

The Company desires to engage the Executive as the President, Autoliv Americas
of the Company from and after the Effective Date, in accordance with the terms
of this Agreement.  The Executive is willing to serve as such in accordance with
the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.

Effective Date.  The effective date of this Agreement (the “Effective Date”)
shall be latest June 15, 2020, or any other earlier date to which the parties
agree.

 

2.

Employment.  The Executive is hereby employed on the Effective Date as the
President, Autoliv Americas of the Company.  In this capacity, the Executive
shall have the duties, responsibilities and authority commensurate with such
position as shall be assigned to him by the President and CEO of the Company
(the “President and CEO”). The principal workplace for the Executive shall be
Auburn Hills, MI, USA.

 

3.

Employment Period.  The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company from the Effective Date and
thereafter unless and until terminated by the Company or the Executive (the
“Employment Period”); provided, however, that (i) the Company must give the
Executive written notice of termination of the Executive’s employment not less
than six (6) calendar months prior to such date of termination, and (ii) the
Executive must give the Company written notice of termination of his employment
not less than six (6) calendar months prior to such date of termination;
provided, further, however, that in the event of a termination by the Company
for Cause pursuant to Section 10(b) hereof, the 6-month notice requirement
provided in clause (i) of the foregoing provision shall not apply and the
Executive’s termination of employment shall be effective immediately.

 

4.

Extent of Service.  During the Employment Period, the Executive shall use his
best efforts to promote the interests of the Company and those of any parent,
subsidiary and associated company of the Company, and shall devote his full time
and attention during normal business hours to the business and affairs of the
Company and any parent, subsidiary and associated company.  In addition, the
Executive shall devote as much time outside normal business hours to the
performance of his duties as may in the interests of the Company be reasonably
necessary; provided, however,

 

--------------------------------------------------------------------------------

 

 

that the Executive shall not receive any remuneration in addition to that set
out in Section 5 hereof in respect of his work during such time.  During the
Employment Period, the Executive shall not, without the consent of the President
and CEO, directly or indirectly, either alone or jointly with or as a director,
manager, agent or servant of any other person, firm or company, be engaged,
concerned or interested in any business in a manner that would conflict with the
Executive’s duties under this Section 4 (including holding any shares, loan,
stock or any other ownership interest in any competitor of the Company),
provided that nothing in this Section 4 shall preclude the Executive from
holding shares, loan, stock or any other ownership interest as an investment in
an entity that is not a competitor, customer, or supplier of the Company.

 

5.

Compensation and Benefits.

 

(a)

Base Salary.  During the Employment Period, the Executive shall receive a gross
salary at the rate of $300,000 per year (“Base Salary”), less normal
withholdings, payable in equal monthly or other installments as are or become
customary under the Company’s payroll practices for its employees from time to
time.  The Leadership Development and Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) shall review the
Executive’s Base Salary annually during the Employment Period, and shall
determine, in its sole discretion, whether to add the Allowance (as defined in
Section 5(d) hereof) to his Base Salary effective January 1, 2022.  Any
adjustments to the Executive’s annual base salary approved by the Compensation
Committee shall become the Executive’s Base Salary for purposes of this
Agreement.  

 

(b)

Bonus.  During the Employment Period, the Executive shall be eligible to
participate in the Company’s bonus plan for executive officers, if any, pursuant
to which he will have an opportunity to receive an annual bonus based upon the
achievement of performance goals established from year to year by the
Compensation Committee (such bonus earned at the stated “target” level of
achievement being referred to herein as the “Target Bonus”).  Until otherwise
changed by the Compensation Committee, the Executive’s Target Bonus shall be
forty-five percent (45%) of the sum of his Base Salary and Allowance (as defined
in Section 5(d) hereof).

 

(c)

Equity Incentive Compensation.  During the Employment Period, the Executive
shall be eligible for equity grants under the Autoliv, Inc. Amended and Restated
1997 Stock Incentive Plan or any successor plan or plans, having such terms and
conditions as awards to other peer executives of the Company, as determined by
the Compensation Committee in its sole discretion, unless the Executive consents
to a different type of award or different terms of such award than are
applicable to other peer executives of the Company.  Nothing herein requires the
Compensation Committee to grant the Executive equity awards or other long-term
incentive awards in any year.

- 2 -

--------------------------------------------------------------------------------

 

 

(d)

Allowance.  During the Employment Period, the Executive shall receive an
allowance at the rate of $150,000 per year (“Allowance), less normal
withholdings, payable in equal monthly or other installments as are or become
customary under the Company’s payroll practices for its employees from time to
time.  For the avoidance of doubt, the Allowance shall not be considered
pensionable earnings for purposes of the Company’s qualified or non-qualified
defined benefit or defined contribution plans. The Compensation Committee shall
review the Allowance annually during the Employment Period and shall determine,
in its sole discretion, whether to increase his Base Salary effective January 1,
2022 and thereafter discontinue the Allowance.  Any adjustments to the
Executive’s annual allowance approved by the Compensation Committee shall become
the Executive’s Allowance for purposes of this Agreement.  

 

(e)

Automobile.  The Company shall provide the Executive with a company car
allowance consistent with local policies where the Executive is based.  the
Executive will be provided a fuel credit card to be utilized for all petrol,
maintenance, repair costs.  The Executive shall be liable for the payment of tax
on the car allowance or on the taxable benefit resulting from the right to use
the company car for personal purposes.

 

(f)

Medical Benefits.  The Executive and his family are entitled to a medical care
insurance made available by the Company to the Executive, per the benefit plan
eligibility guidelines.

 

(g)

Expenses.  The Executive shall be entitled to receive payment or reimbursement
for all reasonable traveling, hotel and other expenses incurred by him in the
performance of his duties under this Agreement, in accordance with the policies,
practices and procedures of the Company as in effect from time to time.  The
Executive shall provide the Company with receipts, vouchers or other evidence of
actual payment of the expenses to be reimbursed, as requested by the Company.

 

(h)

Housing.  The Executive shall be entitled to receive temporary housing for up to
12-months in Michigan.

 

(i)

Conditions of Employment.  Normal conditions of employment as issued by the
Company apply to the receipt of benefits under this Section 5.

 

6.

Vacation Days.  The Executive shall be entitled to yearly vacation days
amounting to twenty-five (25) days annually.

- 3 -

--------------------------------------------------------------------------------

 

 

7.

Retirement Plans and Benefits.  During the Employment Period, the Executive
shall be eligible to participate in any non-qualified deferred compensation plan
and/or qualified retirement plan of the Company (collectively, the “U.S. Savings
Plans”) and any additional welfare benefit plans, practices, policies and
programs provided by the Company, if any, to the extent available to
similarly-situated employees in the United States and subject to eligibility
requirements and terms and conditions of each such plan; provided, however, that
nothing herein shall limit the ability of the Company to amend, modify or
terminate any such benefit plans, policies or programs at any time and from time
to time. Employee, if eligible, remains eligible for vested benefits in
accordance with existing Defined Benefit retiree plan benefits in accordance
with those established policies, plans and procedures.

 

8.

Business or Trade Information.  The Executive shall not during or after the
termination of his employment hereunder disclose to any person, firm of company
whatsoever or use for his own purpose or for any purposes other than those of
the Company any information relating to the Company (including any parent,
subsidiary or associated company of the Company) or its business or trade
secrets of which he has or shall hereafter become possessed.  These restrictions
shall cease to apply to any information which may come into the public domain
(other than by breach of the provisions hereof).  In the event that the
Executive does not comply with this Section 8, the Company shall be entitled to
damages equal to six (6) times the sum of the average monthly Base Salary and
monthly Allowance (as defined in Section 5(d) hereof) that the Executive
received during the preceding twelve (12) months, if the Executive continues to
be employed, or during the last twelve (12) months prior to his Date of
Termination, if the Executive’s employment has terminated; provided, however,
that nothing in this Section 8 shall preclude the Company from pursuing
arbitration in accordance with Section 16 herein and seeking additional damages
from the Executive in the event that the Company is able to demonstrate to the
arbitrators that the value of the damages incurred by the Company due to the
Executive’s violation of this Section 8 exceed the aggregate value of the
damages paid by the Executive to the Company pursuant to the foregoing
provision.

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from: (a) disclosing information that is required to be disclosed by
law, court order or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, the Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by the Executive; or (b) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation, and the Executive shall not need
the prior authorization of the Company to make any such reports or disclosures
and shall not be required to notify the Company that the Executive has made such
reports or disclosures.  In addition, and anything herein to the contrary
notwithstanding, the Executive is hereby given notice that Executive shall not
be criminally or civilly liable under any federal or state trade secret law for:
(c) disclosing a trade secret (as defined by 18 U.S.C. § 1839) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney, in either event solely for the purpose of reporting or
investigating a suspected violation of law; or (d) disclosing a trade secret (as
defined by 18 U.S.C. § 1839) in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.

- 4 -

--------------------------------------------------------------------------------

 

 

9.

Company Property.  The Executive shall upon the termination of his employment
hereunder for whatever reason immediately deliver to the Company all designs,
specifications, correspondence and other documents, papers, the car provided
hereunder and all other property belonging to the Company or any of its
affiliated companies or which may have been prepared by him or have come into
his possession in the course of his employment.

 

10.

Termination of Employment.

 

(a)

Death; Retirement.  The Executive’s employment shall terminate automatically
upon his death or Retirement. For purposes of this Agreement, “Retirement” means
the Executive’s voluntary resignation (i.e., other than for Good Reason) at any
time following the Executive’s 65th birthday (“Retirement”).

 

(b)

Termination by the Company.  The Company may terminate the Executive’s
employment during the Employment Period with or without Cause.  “Cause” for
termination by the Company of the Executive’s employment shall mean (i) willful
and continued failure by the Executive to substantially perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board of
Directors of the Company (the “Board”), which demand specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, or (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.  For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Chairman of the Board establishes to the
Board by clear and convincing evidence that Cause exists, subject to
Section 10(f) hereof.

 

(c)

Termination by the Executive.  The Executive may terminate his employment during
the Employment Period with Good Reason or without Good Reason.  “Good Reason”
shall mean the occurrence, without the Executive’s express written consent, of
any of the following “Good Reason Events”:

(i)the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect on the Effective Date other than any

- 5 -

--------------------------------------------------------------------------------

 

such alteration primarily attributable to the fact that the Company may no
longer be a public company;

(ii)a reduction by the Company in the Executive’s annual base salary as in
effect on the Effective Date or as the same may be increased from time to time;

(iii)the relocation of the Executive’s principal place of employment to a
location more than 30 miles from the Executive’s principal place of employment
on the Effective Date or the Company’s requiring the Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s present business travel
obligations;

(iv)the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation within seven (7) days of the date such
compensation is due;

(v)the failure by the Company to continue in effect any compensation plan in
which the Executive participates on the Effective Date which is material to the
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue the Executive’s participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed on the Effective Date; or

(vi)the failure by any successor to the business of the Company (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

A termination by the Executive shall not constitute termination for Good Reason
unless the Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Executive.  The Executive’s
termination for Good Reason must occur within a period of 160 days after the
occurrence of an event of Good Reason.  The Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.  The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.  Good Reason shall not
include the Executive’s death.

- 6 -

--------------------------------------------------------------------------------

 

 

(d)

Notice of Termination.  Any termination by the Company or the Executive of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall (i) indicate the specific termination provision in
this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifies the termination
date.  Further, a Notice of Termination for Cause is required to include a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board which was called and held for the purpose of considering such termination
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.  The failure by the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause shall not waive any right of the Company hereunder or
preclude the Company from asserting such fact or circumstance in enforcing the
Company’s rights hereunder.

 

(e)

Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated other than by reason of death or Retirement, the end of
the notice period specified in Section 3 hereof (if applicable), or (ii) if the
Executive’s employment is terminated by reason of death, the Date of Termination
shall be the date of death of the Executive, or (iii) if the Executive’s
employment is terminated by reason of Retirement, the Date of Termination shall
be the date of Retirement.

 

(f)

Dispute Concerning Termination.  Any disputes regarding the termination of the
Executive’s employment shall be settled in accordance with Section 16 hereof
(including, without limitation, the provisions regarding costs and expenses
related to arbitration).  If within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 10(f)), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of the arbitrators (which is not
appealable or with respect to which the time for appeal there from has expired
and no appeal has been perfected); provided, however, that the Date of
Termination shall be extended by a notice of dispute given by the Executive only
if such notice is given in good faith and the Executive pursues the resolution
of such dispute with reasonable diligence.

- 7 -

--------------------------------------------------------------------------------

 

 

(g)

Compensation During Dispute.  If the Date of Termination is extended in
accordance with Section 10(f) hereof, the Company shall continue to provide the
Executive with the compensation and benefits specified in Section 5 hereof until
the Date of Termination, as determined in accordance with Section 10(f)
hereof.  Amounts paid under this Section 10(g) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement; provided, however, that in the event
that the arbitration results in a determination that the Executive is not
entitled to the severance payments set forth in Section 11(a) hereof, then the
Executive shall be obligated to promptly repay to the Company the compensation
received by the Executive during the extended period pursuant to this
Section 10(g).

 

11.

Obligations of the Company Upon Termination of Employment.

 

(a)

Termination by the Company Other Than for Cause; Termination by the Executive
for Good Reason.  If, during the Employment Period, the Company shall terminate
the Executive’s employment other than for Cause, or the Executive shall
terminate employment for Good Reason, then, and only if within forty-five
(45) days after the Date of Termination the Executive shall have executed a
separation agreement containing a full general release of claims and covenant
not to sue, in the form provided by the Company, and such separation agreement
shall not have been revoked within such time period, within sixty (60) days
after the Date of Termination (or such later date as may be required pursuant to
Section 20(c) herein), the Company shall pay to the Executive a lump sum
severance payment, in cash, equal to one and a half times (1.5x) the sum of the
Executive’s Base Salary and Allowance (as defined in Section 5(d) hereof) as in
effect immediately prior to the Date of Termination.    

 

(b)

Death.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to the Executive or the Executive’s legal representatives
under this Agreement, other than such death benefits he or they would otherwise
be entitled to receive under any plan, program, policy or practice or contract
or agreement of the Company or its affiliated companies.

 

(c)

Retirement.  If the Executive’s employment is terminated in connection with his
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to the Executive; provided, however, that the Executive
shall nonetheless be subject to the covenants set forth in Section 13 herein.

- 8 -

--------------------------------------------------------------------------------

 

 

(d)

Cause; Voluntary Resignation.  If the Executive’s employment is terminated by
the Company for Cause during the Employment Period, or the Executive voluntarily
resigns his employment without Good Reason, this Agreement shall terminate
without further obligations to the Executive; provided, however, that the
Executive shall nonetheless be subject to the covenants set forth in Section 13
herein.

 

12.

Non-Duplication of Benefits.  Notwithstanding anything to contrary in this
Agreement, the aggregate of any amounts payable to the Executive by the Company
pursuant to Section 5 (including any compensation and benefits paid pursuant to
such section during any applicable termination notice period pursuant to
Section 3), Section 10(g) or Section 11 herein shall be offset and reduced to
the extent necessary by any other compensation or benefits of the same or
similar type, including those payable under local laws of any relevant
jurisdiction, so that such other compensation or benefits, if any, do not
augment the aggregate of any amounts payable to the Executive by the Company
pursuant to Section 5 (including any compensation and benefits paid pursuant to
such section during any applicable termination notice period pursuant to
Section 3), Section 10(g) or Section 11 herein.  It is intended that this
Agreement not duplicate compensation or benefits the Executive is entitled to
under country “redundancy” laws, the Company’s severance policy, if any, any
related or similar policies, or any other contracts, agreements or arrangements
between the Executive and the Company.

 

13.

Non-Competition Covenant; Payment for Non-Competition Covenant.

 

(a)

Except as provided in Section 13(b), during the twelve (12) months immediately
following the termination of his employment with the Company, the Executive
shall not (i) accept employment with a competitor of the Company in a capacity
in which such competitor can make use of the confidential information relating
to the Company that the Executive has obtained in his employment with the
Company, (ii) engage as a partner or owner in such competitor of the Company,
nor (iii) act as an advisor to such competitor (the “Non-Competition Covenant”).

 

(b)

The Non-Competition Covenant shall not apply:

 

(i)

in the event the Executive’s employment is terminated by the Company other than
for Cause; or

 

(ii)

in the event the Executive resigns for Good Reason; or

- 9 -

--------------------------------------------------------------------------------

 

 

(c)

If the Executive does not comply with the Non-Competition Covenant when
applicable, then (i) the Executive shall not be entitled to any benefits
pursuant to Section 13(d) below during the period in which the Executive is not
in compliance with such Non-Competition Covenant, and (ii) the Company shall be
entitled to damages equal to six (6) times the sum of the average monthly Base
Salary and average monthly Allowance that the Executive received during the last
twelve (12) months prior to the Date of Termination.

 

(d)

If the Non-Competition Covenant becomes operative, then the Company shall pay to
the Executive, as compensation for the inconvenience of such Non-Competition
Covenant, up to twelve (12) monthly payments equal to the Executive’s monthly
Base Salary and monthly Allowance (as defined in Section 5(d) hereof) as in
effect on the Date of Termination, less the monthly salary earned during such
month by the Executive in a subsequent employment, if any; provided, however,
that the aggregate monthly payments from the Company pursuant to this
Section 13(d) shall not exceed sixty percent (60%) of the sum of the Executive’s
annual Base Salary and Allowance (as defined in Section 5(d) hereof) as in
effect on the Date of Termination, and once the 60% aggregate amount has been
paid, no further payments will be made under this Section 13(d).  As a condition
to the receipt of such payments, the Executive must inform the Company of his
base salary in his new employment on a monthly basis.  No payments shall be made
under this Section 13 if the Executive’s employment is terminated in connection
with his Retirement or if the situation described in Section 13(b)(iii) occurs.

 

(e)

The Company may unilaterally waive the Non-Competition Covenant in its sole
discretion.  If the Company waives the Non-Competition Covenant, then the
Executive shall not be entitled to any payments pursuant to Section 13(d).

 

14.

Inventions.

 

(a)

The general nature of any discovery, invention, secret process or improvement
made or discovered by the Executive during the period of the Executive’s
employment by the Company (hereinafter called “the Executive’s Inventions”)
shall be notified by the Executive to the Company forthwith upon it being made
or discovered.

 

(b)

The entitlement as between the Company and the Executive to the Executive’s
Inventions shall be determined in accordance with the current Act (1949:345) on
the Right to Inventions made by Employees and the Executive acknowledges that
because of the nature of his duties and the particular responsibilities arising
therefrom he has a special obligation to further the interests of the Company’s
undertaking.

- 10 -

--------------------------------------------------------------------------------

 

 

(c)

Where the Executive’s Inventions are to be assigned to the Company, the
Executive shall make a full disclosure of the same to the Company and if and
whenever required to do so shall at the expense of the Company apply, singly or
jointly with the Company or other persons as required by the Company, for
letters patent or other equivalent protection in Sweden and in any other part of
the world of the Executive’s Inventions.

 

15.

Entire Agreement.  This Agreement supersedes the Prior Agreement and any other
previous agreements and arrangements whether written, oral or implied between
the Company or Autoliv and the Executive relating to the employment of the
Executive, without prejudice to any rights accrued to the Company or the
Executive prior to the commencement of his employment under this Agreement.

 

16.

Disputes.  Disputes regarding this Agreement (including, without limitation,
disputes regarding the existence of Cause or Good Reason) shall be settled by
arbitration in accordance with the  American Arbitration Association rules and
procedures.  The arbitration shall take place in Detroit and, unless otherwise
agreed to by both parties, there shall be three (3) arbitrators.  All costs and
expenses for the arbitration, whether initiated by the Company or by the
Executive, including the Executive’s costs for solicitor, shall be borne by the
Company, unless the arbitrators determine the Executive’s claim(s) to be
frivolous and in bad faith, in which case the arbitrators may allocate costs as
they deem fit.  Any payments due to the Executive pursuant to the preceding
sentence shall be made within fifteen (15) business days after delivery of the
Executive’s written request for payment accompanied with such evidence of costs
and expenses incurred as the Company reasonably may require.

 

17.

Governing Law.  This Agreement shall be governed by and construed in accordance
with Michigan law and, where applicable, the laws of any applicable local
jurisdictions.

 

18.

Amendment.  No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officer as may be specifically designated by the
Board.

- 11 -

--------------------------------------------------------------------------------

 

 

19.

Notices.  All notices and other communications hereunder shall be in writing and
shall be given by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

 

 

 

 

Kevin Fox

 

 

……………….

 

 

West Haven, UT 84401

 

 

 

 

 

 

If to the Company:

 

Autoliv Inc.

 

 

WTC, Klarabergsviadukten 70,

 

 

111 64 Stockholm, Sweden

 

 

Attention: Secretary

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

20.

U.S. Tax Code Section 409A.  This Section 20 shall apply only in the event that
the Executive is or becomes a taxpayer under the laws of the United States at
any time during the Employment Period.

 

(a)

General.  This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder.  Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed.  Neither the Company nor its
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by the Executive as a result
of the application of Section 409A of the Code.

 

(b)

Definitional Restrictions.  Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred  Compensation”) would otherwise be payable or
distributable hereunder, or a different form of payment of such Non-Exempt
Deferred Compensation would be effected, by reason of the Executive’s
termination of employment, such Non-Exempt Deferred Compensation will not be
payable or distributable to the Executive, and/or such different form of payment
will not be effected, by reason of such circumstance unless the circumstances
giving rise to such termination of employment, as the case may be, meet any
description or definition of “separation from service,” as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions

- 12 -

--------------------------------------------------------------------------------

 

 

that may be available under such definition).  This provision does not prohibit
the vesting of any Non-Exempt Deferred Compensation upon a or termination of
employment, however defined.  If this provision prevents the payment or
distribution of any Non-Exempt Deferred Compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service,” as the case may
be, or such later date as may be required by subsection (c) below.  If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

 

(c)

Six-Month Delay in Certain Circumstances.  Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a “specified employee” (as defined in Code Section 409A
and the final regulations thereunder), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg.
Section 1.409A‑3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Executive’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Executive’s separation from service (or, if the Executive
dies during such period, within thirty (30) days after the Executive’s death)
(in either case, the “Required Delay Period”); and (ii) the normal payment or
distribution schedule for any remaining payments or distributions will resume at
the end of the Required Delay Period.

 

(d)

Treatment of Installment Payments.  Each payment of termination benefits under
this Agreement shall be considered a separate payment, as described in Treas.
Reg. Section 1.409A‑2(b)(2), for purposes of Section 409A of the Code.

 

(e)

Timing of Release of Claims.  Whenever in this Agreement a payment or benefit is
conditioned on the Executive’s execution and non-revocation of a release of
claims, such as the separation agreement referenced in Section 11(a) hereof,
such release must be executed and all revocation periods shall have expired
within 60 days after the Date of Termination; failing which such payment or
benefit shall be forfeited.  If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to subsection (c) above, such payment or
benefit (including any installment payments) that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
after the Date of Termination provided such release shall have been executed and
such revocation periods shall have expired.  If such payment or benefit is
exempt from Section 409A of the Code, the Company may elect to make or commence
payment at any time during such 60-day period.

- 13 -

--------------------------------------------------------------------------------

 

 

(f)

Timing of Reimbursements and In-kind Benefits.  If the Executive is entitled to
be paid or reimbursed for any taxable expenses under this Agreement and if such
payments or reimbursements are includible in the Executive’s federal gross
taxable income, the amount of such expenses payable or reimbursable in any one
calendar year shall not affect the amount payable or reimbursable in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred.  The right to any reimbursement for expenses incurred or provision of
in-kind benefits is limited to the lifetime of the Executive, or such shorter
period of time as is provided with respect to each particular right to
reimbursement in-kind benefits pursuant to the preceding provisions of this
Agreement.  No right of the Executive to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.

 

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

 

 

 

Kevin Fox

 

 

 

Mikael Bratt

President and CEO

 

 

 

- 14 -